Citation Nr: 1539542	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a lower leg stress fracture.  

2.  Entitlement to service connection for migraine headaches, to include light sensitivity, separate from service-connected fibromyalgia.  

3.  Entitlement to service connection for stomach problems, weight loss, and diarrhea, separate from service-connected fibromyalgia.  

4.  Entitlement to service connection for a neurological disability manifested by tingling of the extremities, separate from service-connected fibromyalgia.  


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 to November 1992, with a prior period of active duty for training (ACDUTRA) from June 1988 to August 1988.  

These matters are before the Board of Veterans' Appeals (Board) from a January 2010 decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board remanded the appeal for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

A.  Migraine Headaches, Stomach Problems, and a Neurological Disability  

The claims seeking service connection for migraine headaches, to include light sensitivity; stomach problems, weight loss, and diarrhea; and a neurological disability manifested by tingling of the extremities were remanded in April 2015 in part to obtain an examination and opinion as to whether the claimed conditions resulted in diagnoses separate from the Veteran's service-connected fibromyalgia.  The Board's remand explained that the rating schedule used to evaluate service-connected fibromyalgia compensates for widespread musculoskeletal pain and tender points "with or without" associated symptoms such as paresthesias, headache, and irritable bowel syndrome (IBS).  38 C.F.R. § 4.71a, Diagnostic Code 5025.  The Board noted that although compensating headaches, IBS, and neurologic symptoms twice would be impermissible, separately rating the conditions if they resulted in disability could permit for a higher overall evaluation.   

Moreover, in the final rulemaking implementing the rating criteria for fibromyalgia, VA indicated that such separate ratings were contemplated by Diagnostic Code 5025 and general application of VA's rating schedule.  Specifically, VA stated that if "a separate disability is diagnosed, e.g., dysthymic disorder, that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated (see 38 C.F.R. 3.310(a)), as long as the same signs and symptoms are not used to evaluate both the primary and secondary condition (see 38 C.F.R. 4.14 (Avoidance of pyramiding))."  The rulemaking also pointed out that if signs and symptoms due to fibromyalgia are present that are not sufficient to warrant the diagnosis of a separate condition, they should be evaluated together with the musculoskeletal pain and tender points under the criteria in Diagnostic Code 5025 to determine the overall evaluation.  64 Fed. Reg. 32,410, 32,410 (June 17, 1999).  

Thus, the Board's April 2015 remand requested that the examiner provide an opinion as to whether the claimed conditions resulted in separately diagnosed disabilities.

On remand, a VA examination was conducted in May 2015.  After examining the Veteran and reviewing her claims file, the examiner explained that people with fibromyalgia are more likely than people in the general population to have certain other conditions too.  The examiner discussed generally the amount of fibromyalgia patients that have migraines, IBS, and paresthesias.  He noted that patients with fibromyalgia have multiple overlapping and related conditions and that the Veteran's complaints and symptoms are part of the same symptomatology expected in patients with fibromyalgia.  He opined that migraine headaches, stomach problems, weight loss, diarrhea, and paresthesias were at least as likely as not associated with service-connected fibromyalgia.  

The Board finds that this opinion does not fully respond to the question asked by the Board in its April 2015 remand.  Specifically, while it indicates the Veteran's claimed conditions are associated with fibromyalgia, it does not provide an opinion as to whether the claimed conditions are separately diagnosed disabilities.  An answer to this question is important for the Board to determine whether any of the disabilities could be evaluated separately from fibromyalgia under pertinent diagnostic codes.  Therefore, it is necessary to obtain a clarifying opinion as to whether the Veteran has sufficient manifestations of the claimed conditions to meet the criteria for separate diagnoses.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Additionally, pursuant to the Board's remand, VA treatment records from May 2010 to May 2015 were associated with the claims file.  Since the record reflects the Veteran receives ongoing VA treatment for the claimed conditions and VA records are constructively of record, the AOJ should associate any VA treatment records since May 2015 with the claims file.

B.  Residuals of a Lower Leg Stress Fracture

In a November 2014 statement, the Veteran reported that she was in the Army Reserves in 1988 and attended basic training at Fort McClellan, Alabama during that time.  She alleged that she incurred a lower leg stress fracture during that training and that a review of her service treatment records (STRs) prior to 1991 would corroborate her claim.  

A March 1994 VA Form 70-3101, Request for Information, reflects that the Veteran served on ACDUTRA from June 1988 to August 1988.  The record contains STRs dated from a June 1990 ROTC cadet appointment examination to the Veteran's discharge from active duty in November 1992.  It does not contain records from the Veteran's earlier period of reserve service, to include records from her verified period of ACDUTRA, nor does it appear that an attempt has been made to obtain such records.  Since the Veteran has specifically alleged that she incurred a lower leg stress fracture during this period of ACDUTRA, an attempt must be made on remand to obtain these potentially pertinent records.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s) and request copies of the Veteran's complete Pennsylvania Army National Guard records, particularly any treatment records during the Veteran's verified period of ACDUTRA from June 1988 to August 1988.  

2.  Obtain any pertinent VA treatment records from May 2015 to the present.

3.  If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 2-3, send the Veteran's claims file to the examiner who provided the May 2015 VA examination and medical opinion for a clarifying addendum opinion.  If the examiner who provided the May 2015 VA examination is not available, the claims file should be sent to a VA rheumatologist or other specialist with the requisite certifications or training for the required opinion.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the reviewing clinician.  

If the reviewing clinician determines that a physical examination is necessary, then such must be scheduled.
The reviewing clinician should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has sufficient manifestations of any of the claimed conditions of migraine headaches (to include light sensitivity); stomach problems, weight loss, and diarrhea; or a neurological disability manifested by tingling of the extremities to be diagnosed disability(ies) that are separate from symptoms of fibromyalgia?

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  In readjudicating the claims of service connection for migraine headaches (to include light sensitivity); stomach problems, weight loss, and diarrhea; and a neurological disability manifested by tingling of the extremities, specifically consider whether any of the claimed conditions result in disability(ies) that can be service-connected and separately evaluated from fibromyalgia under VA's rating schedule (see 64 Fed. Reg. 32,410), and if so whether the award of any separate rating(s) would require a reduction in the evaluation of service-connected fibromyalgia to avoid pyramiding under 38 C.F.R. § 4.14.  Proper procedures must be followed if service connection is granted for any separately diagnosed disability and if any reduction of service-connected fibromyalgia is proposed, including consideration of whether the Veteran's rating for service-connected fibromyalgia would be protected under 38 C.F.R. § 3.951(b).  38 C.F.R. §§ 3.103, 3.105.

If any of the benefits sought on appeal remain denied provide the Veteran with a supplemental statement of the case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




